                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


 KATHRYN KNOWLTON, et al.,

                            Plaintiffs,
                                                                    Case No. 20-CV-1660
 v.

 CITY OF WAUWATOSA, et al.,

                            Defendants.


                                    SCHEDULING ORDER


      On January 6, 2021 the court conducted a scheduling conference in accordance with Fed. R.

Civ. P. 16. Appearing on behalf of the plaintiff were Attorneys Edward Milo Schwab, and Kimberley

Motley; on behalf of the defendant was Attorney Jasmyne Baynard.

      NOW, THEREFORE, IT IS HEREBY ORDERED:

1.    The parties shall make their initial disclosures pursuant to Fed. R. Civ. P. on or before

      February 6, 2021.

2.    The parties may amend pleadings on or before February 15, 2021.

3.    The parties are to disclose information concerning expert witnesses in accordance with Fed.

      R. Civ. P. 26. Plaintiff shall disclose expert witnesses on or before May 7, 2021. Defendants

      shall disclose expert witnesses on or before July 9, 2021.

4.    All requests for discovery must be served by a date sufficiently early so that all discovery in

      this case can be completed no later than August 27, 2021.




             Case 2:20-cv-01660-NJ Filed 01/06/21 Page 1 of 2 Document 17
5.   All dispositive pretrial motions together with briefs are to be filed in accordance with Civil

     L.R. 56, and no later than September 10, 2021. Such motions shall not be filed prior to the

     date of completion of discovery.

6.   If no dispositive motions are filed, the court will schedule a telephonic scheduling conference

     soon after the dispositive motion deadline to discuss further scheduling of the case. If

     dispositive motions are filed, the court will schedule a telephonic scheduling conference after

     resolving such motions to discuss further scheduling if resolution of the motions does not

     dispose of the case in its entirety.

7.   If the parties are in need of any assistance, they are directed to contact Courtroom Deputy

     Amanda Chasteen at 414-297-1831, and Amanda_Chasteen@wied.uscourts.gov.


     Dated at Milwaukee, Wisconsin this 6th day of January, 2021.


                                                        BY THE COURT



                                                        NANCY JOSEPH
                                                        United States Magistrate Judge




                                                2

            Case 2:20-cv-01660-NJ Filed 01/06/21 Page 2 of 2 Document 17
